DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 (hereinafter “11/24/21 Amendment") has been entered, and fully considered. 

Response to Amendment
3.	In the 11/24/21 Amendment, claims 1, 11, & 17 were amended.  No claims were cancelled (claims 2, & 14-16 were cancelled in one or more prior Amendments), and no claims were newly added.  Therefore, claims 1, 3-13, & 17-24 remain pending in the application.  
4.	The rejections of independent claims 1 & 11 under § 103 have been updated to address the new claim limitations.  
5.	New grounds of rejection under § 112(a) are set forth herein.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


7.	Claims 1, 3-10, & 17-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  Independent claims 1 & 17 each contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentation.  
	Independent claims 1 & 17 each include limitations directed to a light source configured to snap onto a hand piece (claim 1) or housing portion (claim 17).  For example, independent claim 1 recites: 
… a light source including one or more electrical terminals, the light source configured to snap onto the hand piece to removably attach the light source to the hand piece, wherein upon snapping the light source onto the hand piece, the one or more electrical terminals of the light source contact one or more of the plurality of electrical terminals of the hand piece to electrically power the light source by the DC power signal;

Emphasis added. 

	Independent claim 17 includes a similar recitation:
… a first interchangeable functional element comprising a light source including one or more electrical terminals, the light source configured to snap onto the housing portion, wherein upon snapping the light source onto the housing portion, the one or more electrical terminals of the light source contact the one or more electrical terminals of the housing portion to electrically power the light source by the DC power signal;

Emphasis added.

	As the above-emphasized limitations make clear, independent claims 1 and 17 each cover a configuration wherein only one electrical terminal on the light source contacts one 
	Similarly, independent claims 1 & 17 each also include limitations directed to a smoke ionizer configured to snap onto a hand piece (claim 1) or housing portion (claim 17).  For example, independent claim 1 recites: 
… a smoke ionizer including one or more electrical terminals and a DC-powered ionizing element, the smoke ionizer configured to snap onto the hand piece to removably attach the smoke ionizer to the hand piece, wherein upon snapping the smoke ionizer onto the hand piece, the one or more electrical terminals of the smoke ionizer contact a different one or more of the plurality of electrical terminals of the hand piece to electrically power the smoke ionizer by the DC power signal…

Emphasis added.

	Independent claim 17 includes a similar recitation:
… a second interchangeable functional element comprising a smoke ionizer including one or more electrical terminals and a DC-powered ionizing element including a first DC electrode and a second DC electrode, the smoke ionizer configured to snap onto the housing portion, wherein upon snapping the smoke ionizer onto the housing portion, the one or more electrical terminals of the smoke ionizer contact the one or more electrical terminals of the housing portion to electrically power the smoke ionizer by the DC power signal…

Emphasis added. 

Again, the above-emphasized limitations make clear that claims 1 and 17 cover a configuration wherein only one electrical terminal on the smoke ionizer contacts one electrical terminal on the hand piece (or housing portion) to electrically power the smoke ionizer.
Concerning the recitations of one or more terminals on a functional element (i.e., the light source or smoke ionizer) contacting a corresponding one or more terminals on the hand piece (or housing portion), it is noted that, while the Specification generally mirrors the claim language of claims 1 and 17 set forth above [see, e.g., ¶’s [0035], [0036], & [0068] of the published application (U.S. 2019/0247141)], no explanation or examples have been provided, however, as to how a single contact on a removable (or interchangeable) light source can actually complete a circuit to power the light source via contact with a corresponding single contact on the device housing, much less how a smoke ionizer which relies on both negative and positive polarities to both ionize and attract surgical smoke particles could operate via only one electrical terminal on the smoke ionizer contacting only one electrical terminal on the hand piece (or housing portion).  Neither the Specification nor drawings explain or depict such an arrangement.  
	To this end, the Specification includes numerous recitations making clear that a pair of electrical terminals on the functional element are configured to electrically connect to a pair of corresponding electrical terminals on the device [see, e.g., ¶’s [0008] & [0009] of the published application (U.S. 2019/0247141)].  
Still further, the working examples set forth in the Specification refer to a pair (two) of terminals (38A, 38B) on the housing of the functional element (i.e., the light source or smoke ionizer) configured to connect to a corresponding pair of terminals (32A, 32B) on the hand piece [see, e.g., ¶’s [0068], [0077], [0079], [0081], and FIGS. 1A, & 5-7].
For these reasons, as well as consideration of the Wands factors (set forth in detail below), the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the invention of claims 1 and 17 without undue experimentation.
The Federal Circuit identified many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Based on the evidence regarding the above factors (hereinafter the “Wands factors”), the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  A few of the relevant Wands factors are considered below.
a.	The Scope or Breadth of the Claims (MPEP § 2164.08(b))
All questions of enablement are evaluated against the claimed subject matter. With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In reMoore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged “pioneer status” of invention irrelevant to enablement determination). 
	In the instant application, the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by claims 1 and 17.  For example, ¶’s [0035], [0036], & [0068] of the published application (U.S. 2019/0247141) mirror the language of independent claims 1 and 17 [concerning the recitations of one or more terminals on a functional element contacting a corresponding one or more terminals on the hand piece (or housing portion)].
b.	The Level of One of Ordinary Skill in the Art (MPEP § 2164.05(b)) 	The relative skill of those in the art refers to the skill level of those in the art in the In re Naquin, 398 F.2d 863, 866, 158 USPQ 317, 319 (CCPA 1968).  There is no evidence of record that different arts are involved in the invention. 
c.	The Existence of Working Examples (MPEP § 2164.02)	The specification need not contain a [working] example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).  
With regard to the invention of claims 1 and 17, no working example (an example based on work actually performed) was described in the Specification concerning the recitations of one terminal on a functional element (i.e., the light source or smoke ionizer) contacting a corresponding one terminal on the hand piece (or housing portion).
Rather, as previously noted, the examples set forth in the Specification refer to a pair (two) of terminals (38A, 38B) on the housing of the functional element (i.e., the light source or smoke ionizer) configured to connect to a corresponding pair of terminals (32A, 32B) on the hand piece [see, e.g., ¶’s [0068], [0077], [0079], [0081], and FIGS. 1A, & 5-7].
d.	The Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure (MPEP § 2164.06)

The quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether “undue experimentation” is required to make and use the invention.  In the instant case, it is not clear how any experimentation could result in an effective device using only one contact on a removable (or interchangeable) light source single contact on the device housing in an attempt to actually complete a circuit to power the light source.
 Even more so, where a smoke ionizer requires both negative and positive polarities to both ionize and attract surgical smoke particles, it is not readily apparent how any experimentation could result in an effective device with only one electrical terminal on the smoke ionizer contacting only one electrical terminal on the hand piece (or housing portion).  
Based on the foregoing considerations, the specification would not have taught one skilled in the art how to make and/or use the full scope of the invention (of claims 1 and 17) without undue experimentation.
8.	Claims 3-10 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(a).
9.	Claims 18-24 are rejected as ultimately depending from a claim (claim 17) rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
10.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         Claims 1, 3, 4, 7-9, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0045247 to Heim et al. (“Heim”) in view of U.S. Patent Application Publication No. 2012/0116369 to Viola ("Viola"), and further in view of U.S. Patent Application Publication No. 2017/0151012 to Griffiths et al. (“Griffiths”) as evidenced by U.S. Patent Application Publication No. 2012/0067212 to Warren et al. (“Warren”). 
13.         Regarding claim 1, Heim teaches an electrosurgical assembly comprising: 
one or more electrodes [electrodes (12), (13) – [0097]; FIG. 7]; 
one or more AC conductors [conductors (3), (9) – [0121]; FIG. 7] electrically connecting the one or more electrodes [(12), (13)] to a power source [electrosurgical generator (1) – [0080]-[0087], [0121]; FIG. 7], the power source is configured to generate and output an AC power signal to the one or more electrodes [(12), (13)] via the one or more AC conductors [(3), (9)] [see [0097]; FIG. 7]; 
a rectifier [rectification means (19) of power conversion means (15) - [0021], [0032], [0039], [0043], [0122]; FIGS. 7, 9] electrically connected to the one or more AC conductors [FIGS. 7, 9], and configured to convert the AC power signal into a DC power signal [e.g., [0013], [0014], [0032], [0043]]; and 
a hand piece [handpiece (5) - e.g., [0089], [0090], [0097]; FIG. 7]…; and 
a light source [one or more illumination means (16) – e.g., [0102]-[0104], [0107]; FIG. 7]… [that is] electrically [powered by]… the DC power signal [e.g., [0013], [0014], [0032], [0043]].
A.         LIGHT SOURCE CONNECTIONS 
or may be movable or detachable with flexible or moveable electrical connections to illumination power conductors (17) - see [0103]].  
However, since “movable or detachable with flexible or moveable electrical connections” could be interpreted as the illumination means (16) being detachable from the handpiece, but still tethered thereto via the flexible connections, it cannot be said that Heim explicitly teaches connection of the handpiece [(5)] and the light source [(16)] via corresponding sets of electrical terminals.  
As such, Heim fails to explicitly teach the following emphasized claim limitations of claim 1 concerning the particulars of the corresponding electrical terminals of the hand piece, the light source, and the “snap fit” connection between these components:
a hand piece including a plurality of electrical terminals; and 
a light source including one or more electrical terminals, the light source configured to snap onto the hand piece to removably attach the light source to the hand piece, wherein upon snapping the light source onto the hand piece, the one or more electrical terminals of the light source contact one or more of the plurality of electrical terminals of the hand piece to electrically power the light source by the DC power signal.  
However, connection of removable accessories (e.g., lights) to surgical devices via corresponding pairs of electrical terminals, as well as via a “snap on” or “snap fit” connection, was well known to those having ordinary skill in the art before the effective filing date of the claimed invention.
As an example, Viola, in a similar field of endeavor, teaches a surgical instrument (110) [[0020]; FIG. 1] and an accessory (120) [e.g., an illumination device – [0009], [0023]; FIG. 1] removably mounted thereto [see, e.g., [0023]].  Viola teaches that the instrument (110) includes contacts (115) [[0022]; FIG. 2], the accessory (120) includes contacts (124) [[0023]; FIG. 2], and snap fit [[0023]].  When accessory (120) is attached to instrument (110), the contacts (124) of accessory (120) and the contacts (115) of instrument (110) are engaged [[0023]].  Viola further teaches that the instrument powering device can power both the instrument and the accessory [e.g., [0011], [0027]].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim such that the hand piece [(5)] comprises a plurality of electrical terminals and the light source [(16)] comprises one or more electrical terminals, the light source configured to snap onto the hand piece to removably attach the light source to the hand piece, wherein upon snapping the light source onto the hand piece, the one or more electrical terminals of the light source contact one or more of the plurality of electrical terminals of the hand piece to electrically power the light source by the DC power signal, as making the light source [(16)] of Heim completely detachable/separable from the handpiece [(5)] would facilitate sterilization and/or repair of either or both of the light source [(16)] and handpiece [(5)], and would further allow use of light source [(16)] with a number of other instruments/devices.  
Further, such a modification amounts merely to the use of known technique to improve a similar device in the same way, as one of ordinary skill in the art would have been capable of applying this known method of removably connecting accessories (e.g., lights) to surgical devices via corresponding pairs of electrical terminals to the device of Heim, and the results (separability) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
B.         SMOKE IONIZER
Viola clearly contemplates numerous interchangeable accessories that may be of value during a procedure [see, e.g., [0023] (“The accessory 120 may include one or more powered devices 126 including cameras, illumination devices, or any other suitable powered devices that could assist the clinician in performing a medical procedure”)].
Viola further explicitly teaches that:
the instrument (110) includes one or more contacts (115) [[0022]; FIG. 2];
the accessory (120) includes one or more contacts (124) [[0023]; FIG. 2]; and 
the accessory (120) can be removably attached to instrument (110) via any number of methods, including snap fit [[0023]], such that the instrument-powering device powers the accessory [see [0011]], 
Viola does not, however, explicitly teach that one of the accessories comprises a smoke ionizer.  As such, the combination of Heim and Viola, as set forth above, does not teach the following emphasized limitations:
a smoke ionizer including one or more electrical terminals and a DC-powered ionizing element, the smoke ionizer configured to snap onto the hand piece to removably attach the smoke ionizer to the hand piece, wherein upon snapping the smoke ionizer onto the hand piece, the one or more electrical terminals of the smoke ionizer contact a different one or more of the plurality of electrical terminals of the hand piece to electrically power the smoke ionizer by the DC power signal, wherein the smoke ionizer is operable to ionize surgical smoke particles generated at a surgical site using the DC power signal and to attract the ionized surgical smoke particles towards the DC-powered ionizing element for removal from the surgical site.  
            Griffiths, in a similar field of endeavor, teaches a surgical instrument (1) comprising a surgical device (2) and a “smoke ionizer” collectively comprising a DC-powered [see ¶’s [0029, [0060], and FIG. 1 (high voltage DC source (13)); and claim 21] ionizing element [ion-generating electrode (3)]  including a conductive arm (6) having an ion emission zone (7) at its distal end (8) [see [0050] & [0051]; and FIG. 5 (provided below)].  

    PNG
    media_image1.png
    247
    373
    media_image1.png
    Greyscale

            The “smoke ionizer” in Griffiths is operable to ionize surgical smoke particles generated at a surgical site using the DC power signal and to remove the surgical smoke particles from the surgical site [see [0062] (“Once the ion emission zone has been deployed into the operative position, the first ion-generating electrode 3 is negatively charged and sends a stream of electrons towards the wall W of a patient's body. The electrons attach themselves to some of the suspended atoms in the smoke particles causing the atoms to form negative ions and to become positively attracted towards the positively charged walls W of the abdomen A, where they stick thereto and are washed away at the end of the surgical procedure”)].  
The foregoing paragraph of Griffiths teaches ionizing the smoke particles (using the negatively-charged electrode), and repelling the ionized smoke particles away from the surgical site toward the positively-charged walls W of the abdomen A [the body of the patient is positively-charged via the conductive pad (15) of the second ion-generating electrode that is attached to the patient - see ¶’s [0057], [0058]].  However, it is the Examiner’s position that Griffiths is also operable to attract the ionized surgical smoke particles towards the DC-powered ionizing element for removal from the surgical site by merely switching the connections to the poles of the DC voltage source such that the conductive pad (15) of the second ion-generating electrode (attached to the patient) is instead negatively-charged, while the first ion-generating positively-charged.  Stated another way, the structure of the claimed smoke ionizer doesn’t define over Griffiths, but rather the limitation at issue concerns only the polarity used to supply the ion-generating electrode (3).  As such, it is the Examiner’s position that the electrode (3) on the device of Griffiths is inherently capable of ionization and attraction depending on the waveform supplied to the electrode (i.e., either negative polarity or positive polarity), a contention which (for completeness and clarity of record) is clearly evidenced/established by the disclosure of Warren [see Warren, ¶[0055] (“In FIGS. 1 and 2, the patient has been positively charged so that the ionised particles etc are attracted to the patient. If the polarity in those arrangements shown was reversed then the particles etc will be attracted to the electrode 150, and, for example can be wiped off the electrode when necessary using wiper 36 or a similar device”)].  As such, Griffths (as evidenced by Warren) teaches that the smoke ionizer is operable to ionize surgical smoke particles generated at a surgical site using the DC power signal and to attract the ionized surgical smoke particles towards the DC-powered ionizing element for removal from the surgical site.
Griffiths teaches that the distal end (8) of the arm (6) is “free” so as to enable movement of the ion emission zone, and also teaches that at least part of the arm (6) is attached to an outer surface of the surgical device (2), albeit directly or indirectly [see [0051]].  Griffiths does not, however, explicitly teach that the conductive arm (6) and ion-generating electrode (3) are “detachable” from surgical device (2).  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Griffiths such that the “smoke ionizer” [comprising the conductive arm (6) and an ion emission zone (7) of ion-generating electrode (3)] be removable/separable from surgical device (2) since it has been held that making something “separable” involves only routine skill in the art.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is i.e, the ion-generating electrode (3) could be replaced, if necessary, without having to discard the surgical device (2) as well, and vice versa).
Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of modify Heim and Viola such that one of the contemplated, numerous interchangeable accessories of Heim/Viola comprises the smoke ionizer of Griffiths (that is attached via the known snap-fit electrical connection configuration of Viola) - more particularly, a smoke ionizer including one or more electrical terminals and a DC-powered ionizing element, the smoke ionizer configured to snap onto the hand piece to removably attach the smoke ionizer to the hand piece, wherein upon snapping the smoke ionizer onto the hand piece, the one or more electrical terminals of the smoke ionizer contact a different one or more of the plurality of electrical terminals of the hand piece to electrically power the smoke ionizer by the DC power signal, wherein the smoke ionizer is operable to ionize surgical smoke particles generated at a surgical site using the DC power signal and to attract the ionized surgical smoke particles towards the DC-powered ionizing element for removal from the surgical site, since such a modification would increase the utility/functionality of the device of Heim/Viola during a procedure, particularly in view of Viola’s teaching of including as an accessory any suitable powered devices that could assist the clinician in performing a medical procedure [Viola, [0023]].  More particularly, such a modification would increase the utility/functionality of the device of Heim/Viola by helping to eliminate or mitigate the known dangers posed by smoke in a surgical environment that are An unwanted side effect of many such powered instruments is the production of smoke. In intracorporeal "minimally invasive procedures" this is exacerbated by the preferably low rate of replacement of the carbon dioxide insufflation gas that is used to create a working environment for the surgical procedure. As such, the smoke accumulates to a greater extent than during open surgical procedures, where it dissipates into the surgical operating room. This accumulation of the smoke hinders the surgeon's view of the site to be operated or observed. The poor view can be hazardous to the patient when surgical procedures are being performed and as such it is desirable to remove the smoke and to improve the surgeons' visibility. Furthermore, for those in the operating room the continual "chronic" exposure to surgical smoke may be deleterious to health”)]. 
14.         Regarding claim 3, the combination of Heim, Viola, & Griffiths (as evidenced by Warren) teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.   
Heim further teaches wherein the rectifier is located inside the hand piece [see [0121] (“FIG. 7 shows power conversion means 15 in handpiece 5”); & FIG. 7; note: power conversion means (15) includes rectification means (19) – see FIG. 9].
15.       Regarding claim 4, the combination of Heim, Viola, & Griffiths (as evidenced by Warren) teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.   
Heim teaches that the DC power signal from the rectifier is supplied to the light source [e.g., [0013], [0014], [0032], [0043]].
            As noted above (in the rejection of claim 1), Viola teaches that instrument (110) comprises a pair of electrical terminals [contacts (115)] and the light source [accessory (120)] comprises a pair of corresponding electrical terminals [contacts (124)] that are configured to 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Viola, & Griffiths such that the plurality of electrical terminals of the hand piece [(5)] comprises a pair of electrical terminals, and the one or more electrical terminals of the light source [(16)] comprises a pair of corresponding electrical terminals that are configured to electrically connect with the pair of electrical terminals on the hand piece when the light source is attached to the hand piece, since such a modification amounts merely to the use of known technique to improve a similar device in the same way, as one of ordinary skill in the art would have been capable of applying this known method of removably connecting accessories (e.g., lights) to surgical devices via corresponding pairs of electrical terminals to the device of Heim, and the results (separability) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further, as modified, the pair of electrical terminals of the hand piece would be electrically connected to the rectifier, and the DC power signal from the rectifier would be supplied to the light source through the corresponding pairs of electrical terminals.  
16.       Regarding claim 7, the combination of Heim, Viola, & Griffiths (as evidenced by Warren) teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.   
Heim further teaches wherein the rectifier comprises a full wave bridge rectifier [[0013], [0141]].
17.       Regarding claim 8, the combination of Heim, Viola, & Griffiths (as evidenced by Warren) teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.   
Heim further teaches wherein the rectifier comprises a full wave rectifier [[0013]].  
claim 9, the combination of Heim, Viola, & Griffiths (as evidenced by Warren) teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.   
Heim further teaches wherein the light source is an LED [e.g., [0105], [0107], [0108]].
19.       Regarding claim 11, Heim teaches an electrosurgical assembly comprising: 
a hand piece [handpiece (5) - e.g., [0089], [0090], [0097]; FIG. 7]; 
one or more electrodes extending from the hand piece [electrodes (12), (13) – [0097]; FIG. 7]; 
one or more AC conductors [conductors (3), (9) – [0121]; FIG. 7] electrically connecting the one or more electrodes [(12), (13)] to a power source [electrosurgical generator (1) – [0080]-[0087], [0121]; FIG. 7], which is configured to generate and output an AC power signal to the one or more electrodes [(12), (13)] via the one or more AC conductors [(3), (9)] [see [0097]; FIG. 7]; 
a rectifier [rectification means (19) of power conversion means (15) - [0021], [0032], [0039], [0043], [0122]; FIGS. 7, 9] located inside the hand piece [see [0121] (“FIG. 7 shows power conversion means 15 in handpiece 5”); & FIG. 7; note: power conversion means (15) includes rectification means (19) – see FIG. 9] and electrically connected to the one or more AC conductors [FIGS. 7, 9], and configured to convert the AC power signal into a DC power signal [e.g., [0013], [0014], [0032], [0043]]; 
an [accessory] [e.g., one or more illumination means (16) or a “light source” – e.g., [0102]-[0104], [0107]; FIG. 7] removably connected to the hand piece [e.g., [0103] (“[i]llumination means 16 may be rigidly attached and be part of handpiece 16 [sic] or may be movable or detachable with flexible or moveable electrical connections to illumination power conductors 17”)]…; [and]
[communicating] the DC power signal to the [accessory] to power the [accessory] [e.g., [0013], [0014], [0032], [0043]]. 
SNAP-FIT CONNECTION
Heim teaches that the [accessory] [illumination means (16)] may be rigidly attached to, and be a part of, the handpiece, or may be movable or detachable with flexible or moveable electrical connections to illumination power conductors (17) - see [0103]].  
However, since “movable or detachable with flexible or moveable electrical connections” could be interpreted as the [accessory] [illumination means (16)] being detachable from the handpiece, but still tethered thereto via the flexible connections, it cannot be said that Heim explicitly teaches connection of the handpiece [(5)] and the [accessory] via corresponding sets of electrical terminals.  
As such, Heim fails to explicitly teach the following emphasized claim limitations of claim 11 concerning the particulars of the corresponding electrical terminals of the hand piece, the [accessory], and the “snap fit” connection between these components:
a pair of electrical terminals located on the hand piece; and
[an accessory] removably connected to the hand piece via a snap-fit connection between the [accessory] and the hand piece, the [accessory] comprising a pair of electrical terminals;
wherein, upon establishing the snap-fit connection between the [accessory] and the hand piece, the pair of terminals on the hand piece are configured to electrically connect to the pair of terminals on the [accessory] to communicate the DC power signal to the [accessory] to power the [accessory].
However, connection of removable accessories to surgical devices via corresponding pairs of electrical terminals, as well as via a “snap on” or “snap fit” connection, was well known to those having ordinary skill in the art before the effective filing date of the claimed invention.
            As an example, Viola, in a similar field of endeavor, teaches a surgical instrument (110) [[0020]; FIG. 1] and an accessory (120) [e.g., an illumination device – [0009], [0023]; FIG. 1] removably mounted thereto [see, e.g., [0023]].  Viola teaches that the instrument (110) includes snap fit [[0023]].  When accessory (120) is attached to instrument (110), the contacts (124) of accessory (120) and the contacts (115) of instrument (110) are engaged [[0023]].  Viola further teaches that the instrument powering device can power both the instrument and the accessory [e.g., [0011], [0027]].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim such that a pair of electrical terminals is located on the hand piece [(5)], the [accessory] removably connected to the hand piece [(5)] via a snap-fit connection between the [accessory] and the hand piece, the [accessory] comprising a pair of electrical terminals, wherein, upon establishing the snap-fit connection between the [accessory] and the hand piece, the pair of terminals on the hand piece are configured to electrically connect to the pair of terminals on the [accessory] to communicate the DC power signal to the [accessory] to power the [accessory], as making the [accessory] of Heim completely detachable/separable from the handpiece [(5)] would facilitate sterilization and/or repair of either or both of the [accessory] and handpiece [(5)], and would further allow use of the [accessory] with a number of other instruments/devices.  
Further, such a modification amounts merely to the use of known technique to improve a similar device in the same way, as one of ordinary skill in the art would have been capable of applying this known method of removably connecting accessories to surgical devices via corresponding pairs of electrical terminals to the device of Heim, and the results (separability) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
B.         SMOKE IONIZER
numerous interchangeable accessories that may be of value during a procedure [see, e.g., [0023] (“The accessory 120 may include one or more powered devices 126 including cameras, illumination devices, or any other suitable powered devices that could assist the clinician in performing a medical procedure”)].
Viola further explicitly teaches that:
the instrument (110) includes one or more contacts (115) [[0022]; FIG. 2];
the accessory (120) includes one or more contacts (124) [[0023]; FIG. 2]; and 
the accessory (120) can be removably attached to instrument (110) via any number of methods, including snap fit [[0023]], such that the instrument-powering device powers the accessory [see [0011]].
Viola does not explicitly teach that one of the accessories comprises a smoke ionizer.  As such, the combination of Heim and Viola, as set forth above, does not teach the following emphasized limitations:
a smoke ionizer removably connected to the hand piece via a snap-fit connection between the smoke ionizer and the hand piece, the smoke ionizer comprising a pair of electrical terminals and a DC-powered ionizing element; 
wherein, upon establishing the snap-fit connection between the smoke ionizer and the hand piece, the pair of terminals on the hand piece are configured to electrically connect to the pair of terminals on the smoke ionizer to communicate the DC power signal to the smoke ionizer to power the smoke ionizer; and 
wherein the smoke ionizer is operable to ionize surgical smoke particles generated at a surgical site using the DC power signal and to attract the ionized surgical smoke particles towards the DC-powered ionizing element for removal from the surgical site.  
Griffiths, in a similar field of endeavor, teaches a surgical instrument (1) comprising a surgical device (2) and a “smoke ionizer” collectively comprising a DC-powered [see ¶’s [0029, [0060], and FIG. 1 (high voltage DC source (13)); and claim 21] ionizing element [ion-generating electrode (3)]  including a conductive arm (6) having an ion emission zone (7) at its distal end (8) [see [0050] & [0051]; and FIG. 5 (provided below)].  

    PNG
    media_image2.png
    221
    333
    media_image2.png
    Greyscale

            The “smoke ionizer” in Griffiths is operable to ionize surgical smoke particles generated at a surgical site using the DC power signal and to remove the surgical smoke particles from the surgical site [see [0062] (“Once the ion emission zone has been deployed into the operative position, the first ion-generating electrode 3 is negatively charged and sends a stream of electrons towards the wall W of a patient's body. The electrons attach themselves to some of the suspended atoms in the smoke particles causing the atoms to form negative ions and to become positively attracted towards the positively charged walls W of the abdomen A, where they stick thereto and are washed away at the end of the surgical procedure”)].  
The foregoing paragraph of Griffiths teaches ionizing the smoke particles (using the negatively-charged electrode), and repelling the ionized smoke particles away from the surgical site toward the positively-charged walls W of the abdomen A [the body of the patient is positively-charged via the conductive pad (15) of the second ion-generating electrode that is attached to the patient - see ¶’s [0057], [0058]].  However, it is the Examiner’s position that attract the ionized surgical smoke particles towards the DC-powered ionizing element for removal from the surgical site by merely switching the connections to the poles of the DC voltage source such that the conductive pad (15) of the second ion-generating electrode (attached to the patient) is instead negatively-charged, while the first ion-generating electrode (3) is positively-charged.  Stated another way, the structure of the claimed smoke ionizer doesn’t define over Griffiths, but rather the limitation at issue concerns only the polarity used to supply the ion-generating electrode (3).  As such, it is the Examiner’s position that the electrode (3) on the device of Griffiths is inherently capable of ionization and attraction depending on the waveform supplied to the electrode (i.e., either negative polarity or positive polarity), a contention which (for completeness and clarity of record) is clearly evidenced/established by the disclosure of Warren [see Warren, ¶[0055] (“In FIGS. 1 and 2, the patient has been positively charged so that the ionised particles etc are attracted to the patient. If the polarity in those arrangements shown was reversed then the particles etc will be attracted to the electrode 150, and, for example can be wiped off the electrode when necessary using wiper 36 or a similar device”)].  As such, Griffths (as evidenced by Warren) teaches that the smoke ionizer is operable to ionize surgical smoke particles generated at a surgical site using the DC power signal and to attract the ionized surgical smoke particles towards the DC-powered ionizing element for removal from the surgical site.
Griffiths teaches that the distal end (8) of the arm (6) is “free” so as to enable movement of the ion emission zone, and also teaches that at least part of the arm (6) is attached to an outer surface of the surgical device (2), albeit directly or indirectly [see [0051]].  Griffiths does not, however, explicitly teach that the conductive arm (6) and ion-generating electrode (3) are “detachable” from surgical device (2).  However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Griffiths such that the “smoke ionizer” [comprising the conductive arm (6) and an ion emission In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  In the instant case, making the “smoke ionizer” of Griffiths removable/separable from surgical device (2) would, for example, be desirable since it would facilitate cleaning/sterilization along with repair/replacement (i.e, the ion-generating electrode (3) could be replaced, if necessary, without having to discard the surgical device (2) as well, and vice versa).
Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of modify Heim and Viola such that one of the contemplated, numerous interchangeable accessories of Heim/Viola comprises the smoke ionizer of Griffiths (that is attached via the known snap-fit electrical connection configuration of Viola) - more particularly, a smoke ionizer removably connected to the hand piece via a snap-fit connection between the smoke ionizer and the hand piece, the smoke ionizer comprising a pair of electrical terminals and a DC-powered ionizing element, wherein, upon establishing the snap-fit connection between the smoke ionizer and the hand piece, the pair of terminals on the hand piece are configured to electrically connect to the pair of terminals on the smoke ionizer to communicate the DC power signal to the smoke ionizer to power the smoke ionizer, and wherein the smoke ionizer is operable to ionize surgical smoke particles generated at a surgical site using the DC power signal and to attract the ionized surgical smoke particles towards the DC-powered ionizing element for removal from the surgical site, since such a modification would increase the utility/functionality of the device of any suitable powered devices that could assist the clinician in performing a medical procedure [Viola, [0023]].  More particularly, such a modification would increase the utility/functionality of the device of Heim/Viola by helping to eliminate or mitigate the known dangers posed by smoke in a surgical environment that are clearly articulated by Griffiths [see [0003] (“An unwanted side effect of many such powered instruments is the production of smoke. In intracorporeal "minimally invasive procedures" this is exacerbated by the preferably low rate of replacement of the carbon dioxide insufflation gas that is used to create a working environment for the surgical procedure. As such, the smoke accumulates to a greater extent than during open surgical procedures, where it dissipates into the surgical operating room. This accumulation of the smoke hinders the surgeon's view of the site to be operated or observed. The poor view can be hazardous to the patient when surgical procedures are being performed and as such it is desirable to remove the smoke and to improve the surgeons' visibility. Furthermore, for those in the operating room the continual "chronic" exposure to surgical smoke may be deleterious to health”)]. 
20.       Regarding claim 12, the combination of Heim, Viola, & Griffiths (as evidenced by Warren) teaches all of the limitations of claim 11 for the reasons set forth in detail (above) in the Office Action.   
Heim further teaches wherein the medical instrument is forceps [see [0097] (“bipolar active and return electrodes, 12 and 13, may have many configurations including being the tines of forceps”), see also [0155]].
21.       Regarding claim 13, the combination of Heim, Viola, & Griffiths (as evidenced by Warren) teaches all of the limitations of claim 11 for the reasons set forth in detail (above) in the Office Action.   

            The combination of Heim, Viola, & Griffiths does not, however, teach the light source comprising a pair of electrical terminals configured to electrically connect to a second pair of terminals on the hand piece.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Viola, & Griffiths to include a second pair of terminals on the hand piece (for connection with the light source), since it has been held that mere duplication of the essential working parts of a device (in this instance, providing a second set of terminals to facilitate attachment to a second device – the light source) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

22.       Claims 5, 6, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heim, Viola, & Griffiths (as evidenced by Warren), and further in view of U.S. Patent Application Publication No. 2012/0184951 to Viola ("Viola ‘951").
23.       Regarding claim 5, the combination of Heim, Viola, & Griffiths (as evidenced by Warren) teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            While Heim teaches variations in the placement of the electronic circuits [e.g., [0022]-[0024]], Heim does not appear to teach wherein the rectifier is one of a plurality of rectifiers in the electrosurgical assembly. 
e.g., [0020], FIG. 1].  
Viola ‘951 further teaches that the accessory may be powered by the surgical instrument when coupled to the surgical instrument, and that the accessory itself may include a converter (e.g., rectifier) that converts the alternating current into direct current [e.g., [0012]].
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Viola, & Griffiths such that a rectifier be part of each component/accessory configured to snap on to the handpiece, as taught by Viola ‘951, so as to simplify the circuitry of the handpiece [(5)] of Heim, thereby reducing the size and weight of handpiece [(5)] along with manufacturing costs.  As modified, each rectifier would be one of a plurality of rectifiers in the electrosurgical assembly (i.e., the light source would have its own rectifier, and the smoke ionizer would have its own rectifier, hence the “electrosurgical assembly” would include a plurality of rectifiers).  
24.       Regarding claim 6, the combination of Heim, Viola, Griffiths (as evidenced by Warren), and Viola ‘951 teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
            The combination of Heim, Viola, Griffiths, and Viola ‘951 further teaches wherein the electrical terminals of the hand piece [(5) of Heim] are electrically connected to the one or more AC conductors [again, as set forth in the rejection of claim 1 above, the handpiece of Heim was modified to include contacts (115)], and the one or more electrical terminals of the light source [(16) of Heim] [again, as set forth in the rejection of claim 1 above, the light source of Heim was modified to include contacts (124)] are electrically connected to the rectifier [placed in the handpiece of Heim/Viola/Griffiths as modified by Viola ‘951 in the rejection of claim 5 above] via one or more conductors [[0013], [0014], [0032], [0043]].  
claim 10, the combination of Heim, Viola, Griffiths (as evidenced by Warren), and Viola ‘951 teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the light source is an LED [e.g., [0105], [0107], [0108]].

Response to Arguments
26.	As noted above, new grounds of rejection under § 112(a) are set forth herein.
27.	Further, the rejections of independent claims 1 & 11 under § 103 have been updated to address the new claim limitations, particularly establishing how Griffiths (as evidenced by Warren) satisfies the new claim limitations.  
28.	Examiner notes that written description support for the new limitations of independent claim 17 (concerning the first and second DC electrodes of the smoke ionizer) can be found in Applicant's International Application No. PCT/US2016/053717 filed on Sep. 26, 2016 (published as WO 2017/053945 A1 on March 30, 2017) which is entirely incorporated by reference in the instant application [see ¶[0047] of the published application (U.S. 2019/0247141)]. 

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BCB/
Examiner, Art Unit 3794
 


                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794